Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2019

                                    No. 04-18-00833-CV

                IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN,
                                   Appellant

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2017FLI001815 C3
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       Court reporter Roxanne G. Soto-Serna has filed a notification of late reporter’s record
requesting another extension to July 19, 2019. We GRANT her request and ORDER her to file
the reporter’s record on or before July 19, 2019. No further extensions will be granted absent
extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court